I do not accord to the reversal of the judgment of conviction in this case. My opinion is that an affirmance should be ordered. The court properly sustained demurrers to defendant's pleas 1 and 2. These pleas are no answer to the indictment, and the trial court so held. My opinion is that my associates are wholly wrong in the conclusion reached and in their reasons therefor. A careful reading of this record convinces me that the conviction of this appellant, in the court below, was properly had, and that the entire proceeding was without error.